Citation Nr: 0410097	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  

3.  Entitlement to an effective date earlier than April 28, 1993 
for the grant of a 50 percent disability rating for residuals of 
acne, sebaceous cysts and status post x-ray therapy, to include 
whether clear and unmistakable error was made in an April 1960 
rating decision in not granting a 50 percent disability rating for 
this disorder, for accrued benefits purposes only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to January 
1946.  He died in May 2002.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from two January 2003 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
that denied the appellant's claims for service connection for the 
cause of the veteran's death, entitlement to DIC benefits under 38 
U.S.C.A. § 1318, and an effective date earlier than April 28, 1993 
for the grant of a 50 percent disability rating for residuals of 
acne, sebaceous cysts and status post x-ray therapy, to include 
whether clear and unmistakable error was  made in an April 1960 
rating decision in not granting a 50 percent disability rating for 
this disorder, for accrued benefits purposes only.  The appellant 
filed a timely appeal to these adverse determinations.  This case 
has been advanced on the docket due to severe financial hardship 
of the appellant.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2003).  

In October 2003, the appellant testified at a hearing held at the 
Board's Central Office before the undersigned, who is the Veterans 
Law Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and duty to 
notify provisions of the Veterans Claims Assistance Act of 2000.
 
2.  The veteran's Certificate of Death indicates that he died in 
May 2002 of thrombo-embolism of the pulmonary arteries, origin 
unknown.  Arteriosclerotic coronary artery disease was listed in 
the section reserved for other significant conditions contributing 
to death but not related to the cause of death.

3.  At the time of the veteran's death, he was service connected 
for the following disabilities:  residuals of acne, sebaceous 
cysts and status post x-ray therapy, rated as 50 percent 
disabling; chronic disorder of salivary glands with impairment of 
swallowing and loss of salivation due to radiation therapy, rated 
as 10 percent disabling; and adjustment disorder with depressive 
mood, rated as 10 percent disabling.  The combined disability 
rating for these disabilities at the time of the veteran's death 
was 60 percent.

4.  The evidence does not indicate that either the thrombo-
embolism of the pulmonary arteries, origin unknown, which caused 
the veteran's death, or the arteriosclerotic coronary artery 
disease which contributed to the death, was incurred in or 
aggravated by his military service.

5.  The evidence does not indicate that any of the veteran's 
service-connected disorders caused or contributed material to 
cause to his death.

6.  The veteran was not continuously rated totally disabled by 
reason of service-connected disabilities for a period of 10 years 
or more immediately preceding his death.

7.  At the time of his death in May 2002, the veteran had a claim 
pending for an effective date earlier than April 28, 1993 for the 
grant of a 50 percent disability rating for residuals of acne, 
sebaceous cysts and status post x-ray therapy, to include whether 
clear and unmistakable error was made in an April 1960 rating 
decision in not granting a 50 percent disability rating for this 
disorder.

8.  The veteran's claim for an increased disability rating for 
residuals of acne, sebaceous cysts and status post x-ray therapy, 
in the form of a VA Form 21-4138, Statement in Support of Claim, 
was received by VA on April 28, 1993.

9.  The evidence of record does not reflect the receipt of an 
unadjudicated informal claim for an increased rating for residuals 
of acne, sebaceous cysts and status post x-ray therapy prior to 
April 28, 1993.

10.  It was not factually ascertainable that the veteran was 
disabled to a degree of 50 percent due to his service-connected 
residuals of acne, sebaceous cysts and status post x-ray therapy 
within the one-year period prior to April 28, 1993.

11.  In a decision dated April 25, 1960, the RO granted the 
veteran's claim for service connection for residuals of acne, 
sebaceous cysts and status post x-ray therapy, and assigned a 10 
percent disability rating for this disorder.

12.  The facts as they were known at the time of the RO's decision 
of April 25, 1960 were correct and it has not been shown 
otherwise.

13.  The statutory and regulatory provisions in effect at the time 
of the RO's decision of April 25, 1960 were correctly applied and 
it has not been shown otherwise.


CONCLUSIONS OF LAW

1.  The requirements for granting service connection for the cause 
of the veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 
(2003). 

2.  The requirements for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.159 (2003).  

3.  The claim for an effective date earlier than April 28, 1993 
for the grant of a 50 percent disability rating for residuals of 
acne, sebaceous cysts and status post x-ray therapy, to include 
whether clear and unmistakable error was made in an April 1960 
rating decision in not granting a 50 percent disability rating for 
this disorder, for accrued benefit purposes only, is denied.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5109A, 5110, 5121 (West 
2002); 38 C.F.R. §§ 3.105, 3.400, 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  The Board notes that the 
VCAA became law in November 2000 and that the appellant filed her 
claim for VA benefits in this case after that date, in June 2002.  
Thus, the provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate notice as 
to the evidence needed to substantiate her claims for service 
connection for the cause of the veteran's death, entitlement to 
DIC benefits under 38 U.S.C.A. § 1318, and an effective date 
earlier than April 28, 1993 for the grant of a 50 percent 
disability rating for residuals of acne, sebaceous cysts and 
status post x-ray therapy, to include whether clear and 
unmistakable error was made in an April 1960 rating decision in 
not granting a 50 percent disability rating for this disorder, for 
accrued benefits purposes only, as well as notice of the specific 
legal criteria necessary to substantiate these claims.  The Board 
concludes that discussions as contained in the initial rating 
decisions dated in January 2003, in the statement of the case 
(SOC) issued in May 2003, at the time of a hearing before an RO 
hearing officer in April 2003, at the time of a hearing before the 
undersigned Acting Veterans Law Judge in October 2003, and in 
correspondence to the appellant have provided her with sufficient 
information pertaining to the applicable regulations regarding the 
evidence necessary to substantiate her claims.  

Furthermore, the Board observes that in a lengthy letter to the 
appellant dated in June 2002, the RO provided her with detailed 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 U.S.C.A. § 
5103, and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to substantiate the 
appellant's claims, and specifically identified what evidence was 
needed from the appellant versus what evidence VA would attempt to 
procure.  The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant and her 
representative further plainly show through their statements and 
submissions of evidence that the appellant understands the nature 
of the evidence needed to substantiate her claims.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the appellant to 
provide evidence has been met.  The Board concludes that VA does 
not have any further outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

The Board also finds that all relevant facts have been properly 
developed with respect to the issues on appeal, and that all 
relevant evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, VA inpatient and 
outpatient treatment notes and examination reports, including the 
report of the veteran's final period of hospitalization in May 
2002 and an autopsy report, an expert medical opinion by a VA 
cardiologist, and several personal statements made by the 
appellant in support of her claims.  The appellant and her son 
testified at a hearing before an RO hearing officer in April 2003 
and again before the undersigned Acting Veterans Law Judge in 
October 2003, and transcripts of this hearing testimony have been 
associated with the claims files.  The RO has obtained all 
pertinent records regarding the issues on appeal and has 
effectively notified the appellant of the evidence required to 
substantiate her claims.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the appellant's 
claims.  In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate her claims and 
that additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

I.  Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting from a 
service-connected or compensable disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).  In order for service 
connection for the cause of the veteran's death to be granted, it 
must be shown that a service-connected disorder caused the death, 
or substantially or materially contributed to it.  A service-
connected disorder is one which was incurred in or aggravated by 
active service, proximately due to or aggravated by a service-
connected disability, or in the case of certain chronic diseases, 
one which was demonstrated to a compensable degree within one year 
of the veteran's separation from active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003). 

The veteran's death certificate shows that he died in May 2002 as 
a result of thrombo-embolism of the pulmonary arteries, cause 
unknown.  Arteriosclerotic coronary artery disease was listed as 
an other significant condition contributing to death but not 
related to the cause of death.  At the time of his death the 
veteran was 79 years old and was service-connected for residuals 
of acne, sebaceous cysts and status post x-ray therapy, rated as 
50 percent disabling; chronic disorder of salivary glands with 
impairment of swallowing and loss of salivation due to radiation 
therapy, rated as 10 percent disabling; and adjustment disorder 
with depressive mood, rated as 10 percent disabling, rated as 10 
percent disabling.  He had been awarded a combined rating of 60 
percent by VA.  In addition to the above disabilities, he also was 
diagnosed with numerous nonservice-connected disabilities at the 
time of his death, including diabetes, hypertension, congestive 
heart failure, peripheral neuropathy, diverticulitis, 
hyperlipidemia, residuals of cut left big toe and removal of 
toenail, occasional bleeding of the cheek area scars, numbness and 
tingling of the cheek area, face and neck pain, and loss of teeth.  

The veteran's service medical records show that he sustained a 
shell fragment wound to his left thigh during combat in July 1951.  
However, the service medical records do not show any diagnosis or 
objective indication of a chronic respiratory disease or 
disability during his period of active duty or at the time of his 
separation from service in July 1953.  

The veteran's post-service records are negative for any pulmonary 
disease on VA examination in March 1954.  Private medical records 
dated March 1998 from S.E.C., M.D., show that chest X-rays 
revealed calcified granuloma in the veteran's right lower lung 
lobe which indicated residuals of old granulomatous disease, but 
were otherwise negative for findings of any active respiratory 
disease process or complaints pertaining to a chronic cough.  VA 
treatment records dated June 1998 show that the veteran was 
evaluated for sleep apnea and daytime somnolence.

The veteran's terminal hospitalization occurred at a VA medical 
facility.  The report of this hospitalization shows that he was 
admitted in May 2002 for continued inpatient care for complaints 
of increasing lower extremity edema and abdominal fullness.  At 
the time of his hospital admission he was noted to have a history 
of congestive heart failure.  He had been admitted previously with 
a diagnosis of diverticulitis and had been completing oral therapy 
and had been offered sub-acute rehabilitation for strength and 
conditioning.  However, he refused and opted to go home.  He 
presented back to the Emergency Room a few hours later with the 
above complaints.  His admission diagnosis was a mild exacerbation 
of congestive heart failure likely relate to intravenous hydration 
related to previous episode of diverticulitis.  The veteran 
subsequently had an abrupt decline in mental functioning.  This 
was determined to be due to an encephalopathic change likely 
related to aggressive diuresis.  The report notes that from this 
point on, the veteran continued to have a declining hospital 
course.  The veteran's family understood that the veteran had 
advanced cardiomyopathy and that there was a risk for ventricular 
tachycardia in the setting of advanced cardiomyopathy and the risk 
of hypo-perfusion resultant to this and sudden death.  The 
hospitalization records show that the veteran's condition 
deteriorated further and his code was changed to "Do Not 
Resuscitate", pursuant to the request of his family.  The veteran 
passed away shortly thereafter.  An autopsy was performed, 
indicating that the veteran died of thromboembolism of the 
bilateral pulmonary arteries, with arteriosclerotic coronary 
artery disease noted as a contributory factor of death.  His 
official Certificate of Death shows that his cause of death was 
attributed to thrombo-embolism of the pulmonary arteries, cause 
unknown.  Arteriosclerotic coronary artery disease was listed as 
an other significant condition contributing to death but not 
related to the cause of death.  

The appellant does not contend that either the thrombo-embolism of 
the pulmonary arteries listed on the veteran's death certificate 
as the cause of his death or the arteriosclerotic coronary artery 
disease which was listed as an other significant condition 
contributing to death but not related to the cause of death began 
in service.  Instead, her only contention is that the veteran's 
service-connected chronic disorder of salivary glands with 
impairment of swallowing and loss of salivation due to radiation 
therapy rendered it difficult for the veteran to swallow food and 
keep it down, which in turn caused weight loss and generalized 
weakness which aided or lent assistance to the production of the 
veteran's death.  

The medical treatment records contained in the claims file, 
including VA hospitalization records dated from January to May 
2002, do not contain any indication that the veteran's thrombo-
embolism of the pulmonary arteries was related in any way to his 
service-connected disabilities.  Similarly, the veteran's 
Certificate of Death, signed by the Medical Examiner following a 
full autopsy, does not contain any references to his service-
connected disabilities.  On the contrary, arteriosclerotic 
coronary artery disease, for which the veteran was not service-
connected, was the only disorder listed in the section reserved 
for other significant conditions contributing to death but not 
related to the cause of death.

In accordance with the VCAA's duty to assist, in December 2003, 
the Board sought an expert medical opinion from a cardiovascular 
specialist to clarify what role, if any, the veteran's radiation-
induced swallowing difficulties played in his death.  In a 
response dated in February 2004, a cardiologist from the 
Cardiovascular Division of a VA Medical Center stated that he had 
reviewed the pertinent medical records in the veteran's claims 
file.  He remarked that "In my opinion, it is less than 50% 
probability that impairment of swallowing contributed 
substantially or materially to the death of the above named 
veteran," and set forth the following specific reasons for this 
opinion:

1.  The autopsy [report] documents findings consistent with death 
being caused by bilateral thromboembolism of the pulmonary 
arteries.

2.  In the discharge summary dated June 6, 2000 it is 
substantively documented that [the veteran] had heart failure 
complicating a prior myocardial infarction secondary to underlying 
diabetes mellitus and hyperlipidemia.  Findings consistent with 
heart failure were also found at autopsy, although not explicitly 
referred to in the summary of findings ("The heart weighs 650 
grams."  "On opening the heart, both sides of the heart are 
markedly dilated."  "Ascites."  "Hydrothorax, bilateral.").

3.  Congestive heart failure is known to predispose not 
infrequently to the development of deep venous thrombosis and 
pulmonary embolism.
4.  Thus, the likely sequence of events here is that the 
arteriosclerotic heart disease occurred secondary to diabetes 
mellitus and hyperlipidemia, leading to myocardial infarction and 
congestive heart failure.  Congestive heart failure then led to 
deep venous thrombosis, pulmonary embolism and death.

5.  I am unaware of a mechanism through which impaired salivation 
and swallowing could directly lead to deep venous thrombosis and 
pulmonary embolism.

6.  It is possible that impaired salivation and swallowing could 
lead to malnutrition and thus to physical debility and immobility.  
Immobility in turn could predispose to deep venous thrombosis and 
pulmonary embolism.  However, the autopsy does not report findings 
consistent with this possibility ("The body is that of a well-
developed, well-nourished, elderly Caucasian male."  "The body 
measures 691/2 inches in length and weighs 208 pounds.").

7.  It is more likely that the generalized weakness noted in the 
veteran by this wife resulted from documented heart failure rather 
than from problems swallowing or keeping food down.

Thus, the Board finds that none of the medical evidence of record 
supports the appellant's assertion that the veteran's death was 
related to service, or his service-connected disabilities.  
Indeed, the only evidence contained in the claims file which 
supports the appellant's contention that the veteran's chronic 
disorder of salivary glands with impairment of swallowing and loss 
of salivation due to radiation therapy caused or materially 
contributed to the thrombo-embolism of the pulmonary arteries 
which caused his death is her own contentions, as set forth in 
various correspondence received by VA.  The Board does not doubt 
the sincerity of the appellant's belief in this claimed causal 
connection.  However, as the appellant has not been shown to be a 
medical expert, she is not qualified to express an opinion 
regarding any medical causation of the thrombo-embolism of the 
pulmonary arteries which led to the veteran's death.  As it is the 
province of trained health care professionals to enter conclusions 
which require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
appellant's lay opinions cannot be accepted as competent evidence 
to the extent that they purport to establish such medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
In view of the foregoing discussion, the Board concludes that the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the veteran's 
death, and her appeal in this regard must be denied.  

II.  DIC Benefits under 38 U.S.C.A. § 1318

Even when the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Benefits are payable to the surviving spouse and to the 
children of a deceased veteran who dies, not as a result of his 
own willful misconduct, and who was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that either was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; or, 
if so rated for a lesser period, was so rated continuously for a 
period of not less than 5 years from the date of such veteran's 
discharge or other release from active duty; or, the veteran was a 
former prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 38 
U.S.C.A. § 1318(a) (West 2002); 38 C.F.R. § 3.22 (2003).  The 
total rating may be schedular or based on unemployability.  38 
C.F.R. § 3.22.  

Except with respect to a claim for benefits under the provisions 
of 38 U.S.C.A. § 1318 and certain other cases, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2003).  

The Board notes that there have been a number of court decisions 
in recent years that have resulted in some confusion in the 
processing of claims for DIC under 38 U.S.C.A. § 1318.  It appears 
that some of the confusion has been clarified in two recent 
decisions from the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  However, a discussion of the evolution 
of the handling of such claims is pertinent.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), the 
United States Court of Appeals for Veterans Claims (Court) found 
that a surviving spouse can attempt to demonstrate that the 
veteran hypothetically would have been entitled to a different 
decision on a service connection claim, based on evidence in the 
claims folder or in VA custody prior to the veteran's death and 
the law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In 
a later decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran had 
never established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for such 
benefits which could have resulted in entitlement to compensation 
for the required period.  Wingo v. West, 11 Vet. App. 307 (1998).  
In such cases, the claimant must set forth the alleged basis for 
the veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC 
benefits to cases where the veteran, during his or her lifetime, 
had established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a claim 
or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibited "hypothetical entitlement" as 
a basis for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) (veteran required to have been rated totally disabled 
for a continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, did permit 
"hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. Secretary 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the 
Federal Circuit addressed a challenge to the validity of the 
amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found 
that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the requirements 
of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of 
the statute.  260 F.3d at 1376-77.  Upon consideration of 38 
U.S.C.A. § 1318, the Federal Circuit found that the statutory 
language was ambiguous as to whether a "hypothetical" claim was 
allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which 
also has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it found 
that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 U.S.C.A. 
§§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the case 
for VA to undertake expedited rulemaking to explain the rationale 
for interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 
1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations under 38 U.S.C.A. 
§ 1311(a) on the question as to whether a deceased veteran had 
been totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  See 
67 Fed. Reg. 16,309-16,317 (April 5, 2002).  (This change in 
regulation has no effect on the appellant's claim and the validity 
of the change remains uncertain at this time).  See NOVA I, 314 
F.3d at 1381. 
    
In National Organization of Veterans' Advocates, Inc. v. Secretary 
of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to receive" 
language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 provided the 
correct interpretation.  It held that VA could properly do so and 
had adequately explained its rationale.  Id. at 1378.  The Federal 
Circuit also held that VA provided a permissible basis and 
sufficient explanation for its interpretation of the statutes as a 
bar to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during the 
veteran's life or the claim had been denied and was not subject to 
reopening-"hypothetical entitlement" claims.  Id. at 1379-80.  
(The Board notes claims where a survivor sought to reopen a claim 
on the grounds of new and material evidence remain stayed, pending 
further rulemaking procedures.  Since the appellant is not seeking 
to reopen a claim on the grounds of new and material evidence, the 
Board may proceed with appellate consideration of the matter).  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical entitlement 
for benefits raised for the first time after a veteran's death.  

A review of the record reveals that the veteran had no service-
connected disabilities rated at 100 percent for the 10 years prior 
to his death, and he had not established entitlement to a total 
rating based on individual unemployability.  The veteran was also 
not continuously rated as totally disabled for five years after 
service, and leading up to his death, as he was discharged in 
January 1946 and died in May 2002.  Finally, there is no evidence 
to show that the veteran was ever a prisoner of war to warrant 
consideration under that provision.  Accordingly, the appellant's 
claim must be denied.  38 U.S.C.A. § 1318.  

As a final matter, the Board notes that the RO received the 
appellant's claim for DIC benefits in June 2002.  It further 
acknowledges that much of the evolution of analysis for 38 
U.S.C.A. § 1318 claims occurred after receipt of her claim.  
Generally, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question, specifically 38 C.F.R. § 3.22, was 
interpretative, rather than substantive, in nature.  That is, the 
amendments clarified VA's earlier interpretation of the statute, 
which was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that VA 
was not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a 
way antithetical to the agency's interpretation and was free to 
challenge them, to include through the route of rulemaking.  Id. 
at 1374.


III.  Accrued Benefits Claim

At the time of the veteran's death in May 2002, he had a pending 
claim for an effective date earlier than April 28, 1993 for the 
grant of a 50 percent disability rating for residuals of acne, 
sebaceous cysts and status post x-ray therapy, to include whether 
clear and unmistakable error was made in an April 1960 rating 
decision in not granting a 50 percent disability rating for this 
disorder.   Although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased veteran's 
claim for VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 
Vet.  App. 42, 47 (1994).  Thus, while the claim for accrued 
benefits is separate from the claim for service connection filed 
by the veteran prior to his death, the accrued benefits claims is 
derivative of the veteran's claim and the appellant takes the 
veteran's claim as it stood on the date of his death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 
F.3d 1296 (Fed. Cir. 1998).  In the instant case, the veteran died 
in May 2002, and the claim for accrued benefits was received in 
June 2002.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and unpaid 
for a period not to exceed two years) to which the veteran was 
entitled at the time of his death under existing ratings or based 
on evidence in the file at the time of his death.  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. § 3.1000 (2003).  Here, the 
appellant, the veteran's spouse, is advancing essentially the same 
claim for an effective date earlier than April 28, 1993 for the 
grant of a 50 percent disability rating for residuals of acne, 
sebaceous cysts and status post x-ray therapy, to include whether 
clear and unmistakable error was made in an April 1960 rating 
decision in not granting a 50 percent disability rating for this 
disorder, for accrued benefit purposes, which the veteran had 
pending at the time of his death.


A.  Effective date

In connection with the current accrued benefits claim, the 
appellant contends that a May 1999 RO rating decision, which 
granted an increased rating from 30 percent to 50 percent 
disabling for the veteran's acne disorder, effective April 28, 
1993, was in error in not assigning an earlier effective date for 
this increase.  Generally, the effective date of an evaluation and 
award of compensation based on an original claim will be the day 
following separation from active service or date entitlement arose 
if claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2003).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if the 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2003).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the Court 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes the 
claim (provided also that the claim is received within one year 
after the increase) . . ." Otherwise, the general effective date 
rule applies.  Harper at 127; see also VAOPGCPREC 12-98 (the plain 
language of the statutory provision and implementing regulation 
indicates that the effective date for increased disability 
compensation is the date on which the evidence establishes that a 
disability increased, if the claim is received within one year of 
such date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002).  Any 
communication or action indicating intent to apply for one or more 
VA benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 (2003); 
Kessel v. West, 13 Vet. App. 9 (1999).  VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003).  Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.1(p) (2002) defines application 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in entitlement 
to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral inquiry 
does not suffice).  

In addition, an informal claim may consist of a VA report of 
examination or hospitalization, and the date of the examination or 
hospital admission will be accepted as the date of receipt of a 
claim if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1) (2003).  To determine when a 
claim was received, the Board must review all communications in 
the claims file that may be construed as an application or claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

On April 28, 1993, the RO received from the veteran a VA Form 21-
4138, Statement in Support of Claim, in which the veteran stated 
"I request my service connected disability be re-evaluated for a 
higher percentage rating.  Although I haven't sought medical 
treatment for this condition, it has become worse and more 
disfiguring."  As the veteran's only service-connected disability 
at that time was his acne disorder, rated as 30 percent disabling, 
the RO construed the veteran's statement as an informal claim for 
a increased disability rating for this disability.  In a rating 
decision dated in May 1999, the RO granted an increased rating 
from 30 percent to 50 percent for this disorder, and assigned an 
effective date of April 28, 1993 - the date of the RO's receipt of 
the veteran's increased rating claim.

In reviewing the appellant's earlier effective date claim, the 
Board has first reviewed the evidence to determine the earliest 
date that indicates a claim for an increased rating for residuals 
of acne, sebaceous cysts and status post x-ray therapy.  The Board 
finds that the first such evidence is the veteran's Statement in 
Support of Claim received by VA on April 28, 1993, in which he 
stated "I request my service connected disability be re-evaluated 
for a higher percentage rating."  The Board has carefully 
considered whether there is any communication from the veteran or 
his representative prior to April 28, 1993 that may be construed 
as an informal claim for such benefit.  However, the Board finds 
that there is no earlier communication that may be interpreted as 
such a claim.  The veteran originally filed a claim for service 
connection for residuals of acne via a VA Form 21-526, Veteran's 
Application for Compensation or Pension, on December 4, 1959; 
however, this claim was appropriately adjudicated by the RO, and 
the ensuing April 1960 rating decision which granted service 
connection for residuals of acne and assigned a 10 percent rating 
was not appealed by the veteran.  A review of the record does not 
indicate, and the veteran did not contend, he submitted any 
relevant communication to VA between 1960 and April 28, 1993, the 
date of VA's receipt of his Statement in Support of Claim.  

Furthermore, the Board finds that there is no earlier report of 
examination or hospitalization for treatment of residuals of acne 
which could serve as an informal claim prior to April 28, 1993.  
On the contrary, the record contains no medical evidence 
whatsoever between 1960 and April 28, 1993 pertaining to the 
veteran's acne.  As such, the Board has identified no document - 
either a communication from the veteran or a report of examination 
or hospitalization - that could be construed as a claim for 
increase for residuals of acne prior to April 28, 1993.  

The Board has also examined whether the evidence indicates that it 
was factually ascertainable that the veteran met the criteria for 
a 50 percent rating for residuals of acne, sebaceous cysts and 
status post x-ray therapy at any time during the one-year period 
preceding April 28, 1993.  Pursuant to the regulations in effect 
at that time, a 50 percent rating was warranted for disfiguring 
scars of the head, face, or neck if there was complete or 
exceptionally repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  

However, a review of the veteran's claims file reveals no medical 
evidence dated in the one-year period prior to April 28, 1993 
which pertains to his service-connected residuals of acne, much 
less evidence which indicates that this disorder met the 
requirements for the assignment of a 50 percent rating.  

Therefore, the Board concludes that April 28, 1993 is the earliest 
date for which the assignment of a 50 percent rating for the 
veteran's residuals of acne, sebaceous cysts and status post x-ray 
therapy is possible, and an earlier effective date for this 
increased rating for accrued benefits purposes must be denied.  

B.  Clear and Unmistakable Error

In connection with the current accrued benefits claim, the 
appellant also contends that the RO's rating decision of April 
1960 should be found to contain clear and unmistakable error 
since, in that decision, the RO granted service connection for 
residuals of acne, sebaceous cysts and status post x-ray therapy, 
but only assigned a 10 percent rating for this disorder, when it 
should have granted a 50 percent rating for this disability.  The 
appellant asserts, as did the veteran, that the veteran's scars 
and facial disfigurement were exactly the same in 1960, when a 10 
percent rating was awarded (effective December 1959), as they were 
in May 1999, when an increased rating to 50 percent was granted 
(effective April 1993).  As such, the appellant believes that a 
clear and unmistakable error was made in the April 1960 rating, 
and that the veteran's acne disorder should have been rated as 50 
percent disabling at all times from December 1959 to the time of 
his death in 2002.
 
The RO's April 1960 rating decision which granted service 
connection for an acne disorder and assigned a 10 percent 
disability rating thereto was not appealed.  In the absence of a 
finding of clear and unmistakable error (CUE), such a decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.105(a) (2003).  In asserting a claim of CUE, the claimant must 
show that:  (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  

The Court has further elaborated that CUE is a very specific and 
rare kind of error of fact or law, that compels the conclusion, 
without doubt, that but for the error, the result would have been 
manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Final decisions are accorded a presumption of validity, and to 
simply claim CUE on the basis that a previous adjudication had 
improperly weighed and evaluated evidence can never rise to the 
stringent definition of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1996); Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. at 
314). 

In order to determine whether the April 1960 rating decision 
constituted clear and unmistakable error, the Board must review 
the evidence which was of record at the time of the April 1960 
rating decision.  A determination of clear and unmistakable error 
must be based on the record and the law that existed at the time 
of the prior unappealed decision.  Eddy v. Brown, 9 Vet. App. 52, 
57 (1996) (citing Russell, 3 Vet. App. at 314).

Evidence of record at the time of the April 1960 rating decision 
included the veteran's service medical records, which show that he 
was treated for cystic acne on many occasions in 1942 through 
1944, with near-continuous treatment for this disorder from April 
to August 1944.  Treatment included a course of x-ray treatment to 
the face.

The only other relevant evidence extant at the time of the April 
1960 rating decision consisted of the report of a VA examination 
conducted in March 1960.  At that time, the veteran complained 
that he had a skin condition which bothered him socially, as 
wounds or cuts on this skin condition did not heal as the rest of 
his skin did, and the feeling in the right side of face was 
"different."  Examination revealed scars and pits of old acne 
vulgaris and cysts on face.  These included several deep pits on 
the left side of the veteran's face and around the left ear.  It 
was noted that the veteran had had x-ray treatment on his face and 
had a depressed, atrophic, thin scar on the right side of his face 
and neck near the ear measuring 21/2 by 11/2 inches.  This scar 
appeared to be an x-ray burn.  The scar on the right side of the 
veteran's face was apparently puckering and shrinking, was very 
thin and atrophic, with telangiectatic changes and depigmentation.  
The examiner rendered the following three diagnoses:  dermatitis 
and cysts - not found; scars - residuals of acne; and scar, facial 
- residual of x-ray therapy.

The Board observes that the RO discussed, cited to, and analyzed 
all of this evidence in its April 1960 rating decision.  As such, 
the Board concludes that the facts as they were known at the time 
of the RO's decision of April 25, 1960 were correct and it has not 
been shown otherwise.  

The Board's analysis must therefore turn to the issue of whether 
the RO's conclusion that this disorder was 10 percent disabling 
was based on the correct legal standard.  The evidence showed that 
the veteran's acne scars were located on his head (near his ear), 
face and neck, and the veteran complained primarily of the social 
distress due to the appearance of this scarring.  Therefore, the 
RO concluded that the veteran's residuals of acne, sebaceous cysts 
and status post x-ray therapy, was most appropriately rated under 
the provisions of Diagnostic Code 7800 of the 1945 Schedule for 
Rating Disabilities, as this code section contemplated disfiguring 
scars of the head, face or neck.  Under the rating criteria in 
effect in 1959, a 10 percent rating under Diagnostic Code 7800 was 
warranted when scars of the head, face or neck were moderate and 
disfiguring.  A 30 percent rating was warranted if such scars were 
severe, especially if producing a marked and unsightly deformity 
of the eyelids, lips or auricles.  Finally, a 50 percent rating 
was warranted when there was complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant bilateral 
disfigurement.  

The RO applied these criteria to the facts of the case and 
determined that the veteran's residuals of acne were moderate in 
severity and were disfiguring, and thus assigned a 10 percent 
rating under Diagnostic Code 7800.  Although the appellant may 
believe that the facts in existence at the time more closely 
approximated the criteria for a higher disability rating, a mere 
disagreement as to how the RO weighed this evidence, by itself, 
can never rise to the stringent level of CUE.  See Russell, 3 Vet. 
App. at 313 ("In order for there to be a valid claim of 'clear and 
unmistakable error,'...[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.").  Thus, the Board concludes that the correct legal 
standards were used by the RO in April 1960 in determining that 
the veteran's service-connected residuals of acne, sebaceous cysts 
and status post x-ray therapy warranted no more than a 10 percent 
disability rating.  The statutory and regulatory provisions in 
effect at the time of the RO decision of April 25, 1960 were 
correctly applied and it has not been shown otherwise.

Therefore, the Board finds that the criteria for finding that CUE 
existed in the prior final RO decision dated April 25, 1960 have 
not been met, and the appellant's claim for clear and unmistakable 
error in an April 1960 rating decision, for accrued benefits 
purposes only, must be denied.


ORDER

Service connection for the cause of the veteran's death is denied.

Dependency and Indemnity Compensation (DIC) under the provisions 
of 38 U.S.C.A. § 1318 is denied.

An effective date earlier than April 28, 1993 for the grant of a 
50 percent disability rating for residuals of acne, sebaceous 
cysts and status post x-ray therapy, to include whether clear and 
unmistakable error was made in an April 1960 rating decision in 
not granting a 50 percent disability rating for this disorder, for 
accrued benefits purposes only, is denied.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



